OPINION — AG — ** BOARD OF EQUALIZATION — CIVIL CONTEMPT ** (1) IN THE EVENT OF AN INADVERTENT OR DELIBERATE FAILURE OF A DEFENDANT TO COMPLY WITH A COURT ORDER, THE PLAINTIFF WHO PROCURED THAT ORDER HAS STANDING TO INSTITUTE CIVIL CONTEMPT PROCEEDINGS TO BRING ABOUT PROPER COMPLIANCE THEREWITH. (2) AN ORIGINAL ACTION IN THE SUPREME COURT IN MANDAMUS MAY LIE TO REQUIRE THE STATE BOARD OF EQUALIZATION TO PERFORM ITS DUTIES UNDER ARTICLE X, SECTION 23 ; SUCH AN ACTION ALSO MAY BE BROUGHT IN STATE DISTRICT COURT UNDER 12 O.S. 1451 [12-1451], ET SEQ. (3) AN ORIGINAL ACTION IN SUPREME COURT IN PROHIBITION MAY LIE UNDER THE DOCTRINE OF `PUBLIC JURIS' TO PROHIBIT THE STATE BOARD OF EQUALIZATION FROM ENFORCING AN INACCURATE ESTIMATE OF REVENUES IN CONNECTION WITH PERFORMANCE OF ITS DUTIES UNDER ARTICLE X, SECTION 23 (STATE OFFICERS AND EMPLOYEES, CERTIFICATION, SPECIAL FUND, CRIMINAL LIABILITY, REVENUES) CITE: 74 O.S. 18 [74-18](B), ARTICLE X, SECTION 23 (FLOYD W. TAYLOR)